Citation Nr: 9931356	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  96-49 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a myocardial 
infarction.

2.  Entitlement to an increase in a 10 percent rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


REMAND

The veteran served on active duty from January 1968 to 
September 1970.  He appeals to the Board of Veterans' Appeals 
(Board) from an October 1996 RO decision which denied service 
connection for a myocardial infarction, and denied an 
increase in a 10 percent rating for hypertension.  He 
testified at a hearing before an RO hearing officer in 
January 1997.

In September 1999, the Board sent the veteran a letter, 
asking him to clarify if he also wanted a Board hearing.  He 
was told that if he did not respond in 30 days it would be 
assumed he wanted a hearing before a Board member sitting at 
the RO (i.e., a Travel Board hearing), and the case would be 
remanded to the RO for such a hearing.  See 38 U.S.C.A. 
§ 7107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (1999).  The veteran did not respond, and thus 
the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures. 


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


